Citation Nr: 0840602	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 2001 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

The medical evidence of record does not show a current 
diagnosis of a left wrist disorder.


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in February 2004, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board noted that the veteran's complete service medical 
records were not associated with his claims folder.  Efforts 
to obtain all of the veteran's service medical records were 
unsuccessful.  As such, in a case in which a veteran's 
service records are unavailable through no fault of his own, 
VA has a heightened obligation to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  The RO was unable 
to locate a separation examination report, but was able to 
locate two inservice radiological reports that documented the 
incident giving rise the veteran's claim herein.  Moreover, 
the RO obtained the veteran's identified VA and private 
treatment records.  Thus, the Board finds that the duty to 
assist the veteran has been satisfied in this case.  Id.; 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, the veteran was provided a VA examination in 
March 2004.  The RO also scheduled the veteran for a follow-
up VA examination in September 2005; however, the notice sent 
to the veteran was ineffective due to the use of an incorrect 
mailing address.  Subsequently, the RO scheduled the veteran 
for two more follow-up examinations using the correct mailing 
address.  The veteran did not appear for the November 2006 
examination due to a tonsillectomy.  The veteran again failed 
to appear for an examination in March 2006, this time failing 
to provide justification for his absence.  Though the letter 
notifying the veteran of the March 2006 examination was not 
associated with the claims folder, the veteran did not 
respond to the March 2006 supplemental statement of the case, 
wherein it was noted that the veteran failed to appear for 
the examination.  Thus, a follow-up VA examination was never 
conducted and material evidence expected to be generated from 
this examination could not be considered.  Despite this, 
however, in May 2006, the veteran's representative submitted 
a statement asserting that the evidence of record was 
sufficient to support the veteran's claim herein.  There is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty from July 
2001 to November 2003.  Herein, the veteran is seeking 
service connection for a left wrist disorder.

In September 2001, according to the veteran, he tripped on 
some stairs as he ran out of a building during roll call, 
falling down and injuring his left wrist as a result.  
Although the doctor at the base clinic told the veteran he 
was "fine," the veteran purchased an over-the-counter wrist 
brace that he wore for approximately 5 weeks.  As stated in 
the veteran's February 2004 claim, he returned to the base 
clinic after the 5 weeks, his wrist was x-rayed, and was then 
sent to "wrist specialists" to have his wrist put in a 
cast.  The cast remained on for 11/2 months, after which the 
veteran continued to be bothered by the injury, including 
experiencing wrist weakness.

A radiological examination report, dated in October 2001, 
noted that the veteran fell and landed on his outstretched 
hand.  After reviewing the x-rays, the examiner noted that 
there were no fractures or bony abnormalities involving the 
left wrist, and the joint spaces and soft tissue were both 
normal.  In the opinion of the examiner, the veteran's left 
wrist was "normal," but recommended a follow-up study in 7 
to 10 days if symptoms persisted.  The veteran returned to 
the clinic for a follow-up on his left wrist in November 
2001.  X-rays of the veteran's left wrist were taken to 
review and compare to the previous set.  The veteran's left 
wrist was again deemed "normal," echoing the October 
findings.  After the November 2001 radiological examination, 
there were no inservice treatment reports of record.  
Moreover, it is unclear whether or not the veteran underwent 
a separation examination as the resulting report was not 
associated with the veteran's claims folder.

In March 2004, the veteran underwent a VA examination, 
wherein x-rays were taken of his left wrist.  The VA examiner 
noted that the x-rays revealed normal mineralization without 
focal lesions or fractures.  The veteran's joint spaces were 
preserved and his soft tissue was unremarkable.  On 
repetitive motion, there was no fatiguability, but there was 
pain against resistance with associated radial discomfort on 
pronation.  The examiner concluded that, "It is in my 
opinion that the patient has more likely than not [a] service 
connected finding in his wrist."  However, the examiner did 
not assign the veteran a formal or affirmative diagnosis 
beyond opining that the veteran experienced "[w]rist pain 
against resistance...with associated radial discomfort on 
pronation."

In August 2005, the veteran submitted 6 statements in support 
of his claim.  Each statement noted that the veteran wore a 
cast on his left wrist when he was home for Christmas in 
2001.  One of these statements was written by the veteran's 
mother.  In her statement, she also said that while the 
veteran was home that Christmas, he did not use his left hand 
as much as he used to, and that the veteran had to adjust his 
grip quite often when moving furniture, which she 
characterized as "unusual."  In one of the other letters, 
written by an individual whose name and relationship to the 
veteran was illegible, it was noted that the veteran had 
difficulty opening his presents due to the cast on his left 
wrist.

During an informal hearing at the RO in August 2005, the 
veteran reported a continued loss of wrist strength and loss 
of grip strength.  The veteran further reported a newly 
formed lump on the inside of his wrist.  It was noted in the 
hearing report that the VA examiner related the veteran's 
current wrist disorder to the inservice injury, but that no 
diagnosis was provided.  With that said, it was decided that 
a second VA examination should be scheduled in order to 
secure a diagnosis.

In September 2005, prior to scheduling the second VA 
examination, the veteran properly submitted notice of an 
address change.  This change, however, was not reflected in 
the VA Medical Center database and the veteran did not 
receive notice of the examination.  As a result, the veteran 
did not report on the scheduled date and time.  A third 
examination was then scheduled in November 2005.  The veteran 
did not appear for this examination either, subsequently 
reporting that he was recovering from a tonsillectomy.  The 
RO scheduled a fourth examination in March 2006.  The veteran 
again failed to report, but did not provide any reason for 
missing this examination.  In March 2006, the RO issued a 
supplemental statement of the case noting that the veteran 
had not appeared for the March 2006 VA examination and that 
no justification for his absence was offered by the veteran 
or his representative.  The veteran did not respond 
concerning the VA examination.  Thereafter, the veteran's 
representative submitted a brief wherein it was argued that 
the evidence of record established entitlement to service 
connection despite the veteran's failure to secure medical 
evidence from a follow-up VA examination.

According to VA regulations, when a veteran fails to report 
for an examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2008).  Following a review of the 
evidence of record, and the applicable laws and regulations, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran has a left wrist disorder 
as the result of service.  This conclusion is supported by 
the lack of any inservice or post-service treatment records 
showing a diagnosis of a wrist disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability. 

In order to establish a current left wrist disability, the 
veteran submitted a letter, dated in February 2006, from J. 
Guyn, M.D.  In this letter, Dr. Guyn stated that the veteran 
"has chronic left wrist pain, probably a ganglion cyst, and 
needs further evaluation.  His symptoms and pain started in 
[October] 2001."  However, Dr. Guyn did not include any 
analysis or basis for his opinion, nor did he, by using the 
word "probably," provide a formal diagnosis.  Moreover, Dr. 
Guyn did not link the veteran's current, chronic left wrist 
pain with the inservice injury, nor did he link the probable 
ganglion cyst to the inservice injury.  The Board finds that 
this evidence offers little probative value because it failed 
to include reasons or bases for the opinion.   See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (Holding that 
the failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999)(Holding that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion.); 
Black v. Brown, 5 Vet. App. 177 (180) (1995)(Holding that a 
medical opinion is inadequate when it is not supported by 
clinical evidence.).  The Board also finds Dr. Guyn's opinion 
of little probative value because it failed to assign the 
veteran a current diagnosis and failed to relate a current 
disability to the veteran's active duty service.  Id.; see 
also Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 
at 346.

To the extent that the veteran believes that he has a left 
wrist disorder and that his current disorder is related to 
the inservice incident, the Board notes that as a layman, his 
statements are not competent medical evidence on the 
diagnosis of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

With respect to the statements submitted by the veteran in 
support of his claim, laypeople can certainly provide an eye-
witness account of a veteran's visible symptoms.   Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the 
capability of witnesses to offer such evidence is different 
from the capability of witnesses to offer evidence that 
requires medical knowledge, such as a diagnosis as to the 
cause of the veteran's symptoms.  Id.  The Board finds that 
the statements submitted by the veteran established that he 
was wearing a cast in December 2001, and that, because of the 
cast, he had trouble moving furniture and opening gifts.  
While the Board does not dispute that the veteran wore a cast 
on his left wrist in December 2001, these statements did not 
assign the veteran a competent, current medical diagnosis.  
Moreover, because these statements were not written by 
medical professionals, they could not link the veteran's 
current symptoms with the inservice injury.  Thus, these lay 
statements as well as the veteran's assertions do not 
constitute competent medical evidence to establish the 
presence of a current medical disability that arose during or 
due to the veteran's period of active duty service.  Such 
evidence could have been obtained in the March 2006 VA 
examination; however, the veteran failed to appear and did 
not provide justification for his absence.  Thus Board must 
rely upon the evidence which is of record in making its 
determination. 

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings where medical 
expertise is required. .  Accordingly, the Board is not free 
to substitute its own judgment for that of an expert.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The veteran 
underwent two inservice radiological examinations and one VA 
examination; none of these three examinations assigned the 
veteran a current diagnosis beyond him experiencing pain.  
Dr. Guyn's letter also failed to assign the veteran a current 
diagnosis beyond a probable ganglion cyst and pain.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or disorder, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  The RO recognized 
that the veteran was not assigned a current diagnosis during 
the March 2004 VA examination.  Despite the RO's efforts to 
schedule a follow-up examination, the veteran failed to 
appear without just cause.  Thus, the evidence as it now 
stands does not show that the veteran has a diagnosed left 
wrist disorder that has been related to service.  Without a 
current diagnosis during the period of the appeal the Board 
finds that service connection for a left wrist disorder is 
not warranted.  See Hickson, 12 Vet. App. at 253; see also 
Pond, 12 Vet App. at 346.

As the preponderance of the evidence is against the claim for 
service connection for a left wrist disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for a left wrist disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


